NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RONALD LEON THOMPSON, JR.,                   )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D16-2084
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 16, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Howard L. Dimmig, II, Public Defender,
and Christine Trakas Thornhill, Special
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius C. Demps,
Assistant Attorney General, Tampa, for
Appellee.


CASANUEVA, Judge.

             Ronald Leon Thompson, Jr., appeals his sentences for false imprisonment

with a weapon and aggravated assault while possessing a firearm. Specifically, he

challenges the imposition of certain special conditions of probation relating to drug and
alcohol treatment and evaluation. We affirm. We write only to address Mr. Thompson's

argument that the trial court's failure to orally pronounce certain special conditions

requires that they be stricken.

              The written order of probation imposes special conditions requiring that

Mr. Thompson submit to certain drug and alcohol evaluation and treatment, and the

order also requires that Mr. Thompson pay the costs of evaluation and treatment. The

trial court orally pronounced the evaluation and treatment requirements but failed to

orally pronounce the requirement that Mr. Thompson pay the expenses associated

therewith. Mr. Thompson did not object to the evaluation and treatment requirements at

sentencing.

              Following sentencing, Mr. Thompson filed a notice of appeal and, prior to

briefing, filed a timely motion to correct sentencing error pursuant to Florida Rule of

Criminal Procedure 3.800(b)(2). In his motion, Mr. Thompson argued that the record

did not support the imposition of special conditions (1) and (6)1 imposing drug and

alcohol evaluation and treatment requirements. He also argued that the requirements

that he pay any expenses associated with evaluation and treatment were not orally

pronounced and thus must be stricken. The trial court filed no order ruling on the

motion and it is thus deemed denied pursuant to rule 3.800(b)(2)(B). Mr. Thompson

argues on appeal that the trial court erred in failing to grant his 3.800(b) motion.




              1Mr. Thompson referred to these conditions as conditions (1) and (2) in his
motion to correct sentencing error. Because they are identified as (1) and (6) in the
order of probation, we will use the same reference here for consistency.



                                            -2-
              Unlike standard or general conditions of probation, which are contained

within the statutes, State v. Hart, 668 So. 2d 589, 592 (Fla. 1996) (citing Hart v. State,

651 So. 2d 112, 113 (Fla. 2d DCA 1995)), "[s]pecial terms and conditions of probation

must be imposed by oral pronouncement at sentencing," Lavender v. State, 203 So. 3d

969, 971 (Fla. 2d DCA 2016) (citing § 948.039, Fla. Stat. (2014)). See § 948.039, Fla.

Stat. (2015) ("The court shall impose the special terms and conditions by oral

pronouncement at sentencing and include the terms and conditions in the written

sentencing order.").

              Failure to orally pronounce a special condition of probation once required

that the condition be stricken. Maddox v. State, 760 So. 2d 89, 105 (Fla. 2000); see

Nank v. State, 646 So. 2d 762, 764 (Fla. 2d DCA 1994) (striking special conditions

requiring drug and alcohol evaluation and treatment at defendant's own expense

because the special conditions were not orally pronounced); Cumbie v. State, 597 So.

2d 946, 947 (Fla. 1st DCA 1992) (affirming condition requiring testing because it was

consistent with a standard condition but striking "at your own expense" language that

was neither a standard condition nor orally pronounced). The concern was that the

unpronounced special conditions of probation violated due process because the

defendant did not have notice and an opportunity to object to the condition of probation.

Maddox, 760 So. 2d at 105.

              However, the court noted in Maddox:

              [F]ollowing [the supreme court's] promulgation of rule
              3.800(b), defendants have been given a procedural
              mechanism to object to the imposition of special conditions
              of probation that have not been orally pronounced. This
              procedural mechanism satisfies due process concerns




                                            -3-
              because the defendant has an opportunity to object following
              the imposition of the special condition of probation.

Id.

              In Ladson v. State, 955 So. 2d 612, 613 (Fla. 2d DCA 2007) (en banc),

this court concluded that a defendant may be afforded procedural due process through

rule 3.800(b) even where the trial court has failed to orally pronounce a special

condition. Through rule 3.800(b), "defendants now have the opportunity to raise

substantive objections to probation conditions, and consequently, 'procedural due

process is satisfied without the need to orally pronounce otherwise proper special

probation conditions.' " Lavender, 203 So. 3d at 971 (quoting Ladson, 955 So. 2d at

613); see also Grubb v. State, 922 So. 2d 1002, 1004 (Fla. 5th DCA 2006) (finding

"Grubb's procedural due process rights were adequately protected when she raised her

concerns in her timely 3.800(b) motion").

              Here, the trial court orally pronounced the drug and alcohol evaluation and

treatment requirements but did not state that Mr. Thompson would be required to pay

the associated expenses. The payment of such expenses by a defendant is a special

condition of probation and should have been orally pronounced. See Ladson, 955 So.

2d at 613. While the trial court erred in failing to orally pronounce these requirements,

that error was effectively remedied when Mr. Thompson filed his timely motion to correct

sentencing error. Through that motion, Mr. Thompson had "the opportunity to assert . . .

any substantive objection to the portion of the condition that requires oral

pronouncement." See id.

              Because we find no merit in Mr. Thompson's substantive argument

against imposition of the special conditions, we are left with only the argument that the



                                            -4-
otherwise proper expense requirements were not orally pronounced. This procedural

error was cured by the filing of the rule 3.800(b) motion, and there is no basis for us to

strike those portions of the conditions. Accordingly, we affirm.

              Affirmed.



KELLY and BADALAMENTI, JJ., Concur.




                                            -5-